Citation Nr: 0828475	
Decision Date: 08/21/08    Archive Date: 09/02/08

DOCKET NO.  99-09 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

Catherine Cykowski, Associate Counsel


INTRODUCTION

The veteran had active duty service from July 1968 to 
September 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  

The veteran and his spouse testified before the Board in 
videoconference hearings held in October 2002 and March 2006.

The Board previously remanded this claim in January 2003, 
August 2003, June 2006 and May 2007.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

While the Board regrets the delay to the veteran, additional 
development is necessary before this claim can be decided.  

Service connection for PTSD requires (1) a current diagnosis 
of PTSD; (2) medical evidence of a causal nexus between 
current symptomatology and a claimed in-service stressor; and 
(3) credible supporting evidence that the claimed in-service 
stressor actually occurred. 38 C.F.R. § 3.304(f)(2007).

The veteran claims service connection for PTSD as a result of 
stressors during his service in Vietnam.  In testimony and 
statements submitted in support of his claim,  the veteran 
has reported the following stressors:  being shot at by 
Vietcong when he landed in Vietnam; being in a truck that ran 
over a child; being involved in firefights; seeing comrades 
shot and killed; and being in a truck that ran over a 
landmine, injuring the veteran and requiring him to be 
medivaced to Japan for treatment.  

The record in this case does not establish that the veteran 
engaged in combat.  Because it appears that the veteran did 
not engage in combat with the enemy, his lay statements alone 
are not enough to establish the occurrence of the alleged 
stressor(s).  See Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).   Rather, the record must contain service records or 
other credible evidence to corroborate the stressor(s).  
Gaines v. West, 11 Vet. App. 353, 357- 58 (1998).

To date, there has been no attempt to verify the stressors 
reported by the veteran.  
The Board notes that the veteran's account of being 
hospitalized during service is substantiated by service 
personnel and service medical records which show that the 
veteran was hospitalized in February 1969.  However, the 
claims file does not contain any verification of the landmine 
incident in which the veteran was reportedly injured. 

The Board notes that the veteran did not provide specific 
dates of these reported incidents.  Generally, in order to 
identify stressors, the time period of the occurrence of such 
stressors must be identified within a two-month interval.  
Personnel records indicate that the veteran was in Vietnam 
for approximately 23 days in January and February of 1969.  
Therefore, the time period of the occurrence of the veteran's 
reported stressors is ascertainable. 

The claims file does not contain sufficient identifying 
information regarding the incidents in which the veteran 
alleges to have seen individuals shot and killed.  The AMC/ 
RO should send the veteran a PTSD questionnaire and request 
that the veteran provide the names of individuals that he saw 
shot and killed.  If the veteran provides names of 
individuals that he saw shot and killed, then the RO should 
also attempt to verify those incidents.  

The veteran has provided sufficient identifying information 
regarding his other stressors, including being shot at by 
Vietcong when he landed in Vietnam, being in a truck that ran 
over a child, being involved in firefights and being in a 
truck that ran over a landmine.  Therefore, on remand, the 
AMC/ RO should attempt to verify these stressors.

If any of the stressors are verified on remand, the veteran 
should be scheduled for a VA psychiatric examination to 
determine whether he has PTSD as a result of a verified 
stressor.    

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be given a PTSD 
stressor questionnaire and should be 
requested to provide the names of 
individuals that he saw being killed or 
wounded.   

2.  AMC should review the file and prepare 
a summary of the claimed stressors.  This 
summary, a copy of the veteran's DD 214 
and all associated service documents 
should be sent to the JSRRC for 
verification of the alleged stressful 
events in service.  The pertinent time 
period to be used for purposes of 
researching the veteran's reported 
stressors is January 19, 1969 to  February 
11, 1969.

3.  Following the receipt of a response 
from the JSRRC, the AMC/ RO should prepare 
a report detailing the nature of any 
stressor(s) which have been verified.  
This report should be added to the claims 
folder.

4.  If any of the veteran's claimed 
stressors are corroborated, the AMC/ RO 
should arrange for the veteran to undergo 
a VA psychiatric examination.  The VA 
examiner should be provided with a list of 
the verified stressors.  The veteran's 
claims file should be made available to 
the examiner, and the examiner should 
indicate in the examination report that 
the claims file was reviewed.  The 
examiner should state whether it is at 
least as likely as not (50 percent or 
greater likelihood) that the veteran has 
PTSD that is related to a verified in-
service stressor.  The examiner should 
provide a detailed rationale for the 
opinion expressed.  

5.  Thereafter, the RO should then 
readjudicate the claim on appeal based on 
all of the evidence of record. If the 
disposition of the claim remains 
unfavorable, the RO should furnish the 
veteran and his representative a 
supplemental statement of the case and 
afford them an applicable opportunity to 
respond

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



